            Case 1:20-cv-08712-RA Document 31 Filed 05/28/21 Page 1 of 1

                  Michael Faillace & Associates, P.C.
                                      Employment and Litigation Attorneys

60 East 42nd Street, Suite 4510                                              Telephone: (212) 317-1200
New York, New York 10165                                                     Facsimile: (212) 317-1620

                                                            May 28, 2021

Via ECF

Hon. Ronnie Abrams
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

                          Re:     Oseas Quic, et al v. Uncle Mario’s Brick Oven Pizza LLC, et al
                                  Index No.: 20-08712 (RA)

Your Honor:

        My office represents Plaintiffs in the above-captioned matter. I write, jointly with defense
counsel, to respectfully request the Court to grant the parties a short extension of time to submit
their settlement agreement (“agreement”) for Court approval, from the current deadline of May
26, 2021 to June 1, 2021. This is the second request of its kind. The Court granted the parties’
first request. Plaintiffs apologize to the Court for submitting the within request beyond the
deadline to do so.

        Counsel for the parties have prepared an agreement, but Defendants need additional time
to review and sign the agreement. Accordingly, the parties respectfully request the Court to grant
their application for a short extension of time to submit the agreement for Court approval.

         The parties thank the Court for its time and consideration of this matter.

                                                            Respectfully submitted,

                                                            /s/
                                                            William K. Oates, Esq.
                                                            Michael Faillace & Associates, P.C.
                                                            Attorneys for Plaintiffs
cc:      Anthony G. Mango, Esq. (via ECF)
         Attorney for Defendants


      Application granted.
      SO ORDERED.




      ______________________
      Ronnie Abrams, U.S.D.J.
      June 2, 2021     Certified as a minority-owned business in the State of New York
